812 F.2d 1402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Wayne UNDERWOOD, Plaintiff-Appellant,v.John BRYANT, Correctional Officer, Defendant-Appellee.
No. 86-7286.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1987.Decided Feb. 24, 1987.

Before RUSSELL and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
David Wayne Underwood, appellant pro se.
James Greer Welsh, Timberlake, Smith, Thomas & Moses, PC, for appellee.
PER CURIAM:


1
David Wayne Underwood, a Virginia inmate, appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  The district court entered its judgment on August 13, 1986.  Underwood had until September 12 to file a timely appeal.  See Fed.R.App.P. 4(a)(1) (notice of appeal must be filed within thirty days of entry of judgment).  Underwood's notice of appeal was filed on September 15.  Underwood did not request an extension, and we are unable to construe an untimely notice of appeal as a motion for an extension of time.   See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Thus, we lack jurisdiction to hear the appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.


2
DISMISSED.